     Case 2:12-cr-00258-MCE-DB Document 225 Filed 04/21/20 Page 1 of 1

1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   No. 2:12-CR-00258-MCE
12                    Plaintiff,
13          v.                                   ORDER
14   WILLIAM E. BROCK, IV,
15                    Defendant.
16

17         Presently before the Court are two Motions filed by Defendant William E. Brock,

18   IV, (“Defendant”). His Motion to Expand the Record (ECF No. 224) is GRANTED, and

19   his Motion to Vacate and/or Reduce Sentence is DENIED.

20         IT IS SO ORDERED.

21   Dated: April 21, 2020

22

23

24

25

26
27

28
                                                1
